OFFICR OF THE ATTORNEY                GENERAL    OF TEXAS




Honorable   ivlllltm k. Grlffls,           Jr.
County kttorney
(3aiA68  COUnty
%SdAOle,    Texas


Denr   Sir:                              OP~A~OA No. G-a691
                                         Be: Does the suparinteAd8At
                                              of the staff oi the State
                                              Eoapltal at Big Spring
                                              have authority  to oharge
                                              8 ree or 8100 ior aA
                                              8XaQiAatiOA  aAd OplA~OA
                                              es to the sanity of a
                                              prisoner charged with a
                                              ro1ony IA Gaines county?
                                              and related queetiona.

     Your letter of June 11, 1941,                 rsqueetln(j the oplaion of
this D8~l-tn8At UpOn th8 qtle8tiOn~                herein etated, hatI been
reoelved.

       iie qtiote iron    your    letter       as follows:

             "The following   question has arisen in Galnes
       County, Texas, wbloh I should like    to have determined
       by your.ofiloe   by way oi AA OP~A~OA thereon, 1~1~0s
       I as unable to rind any authority    OA the proposition:

              930 the county Attorney and/or Sherifr             or GE~ACMI
       County,   Teras,    have    authority       under the law to dsnmxl
       aAd r8C8iV8    a~ CUCAIUiMtiOA           EUIdOpdAlOA irOn the
       medical   AtAir 0r the State Hospital     et 3Isig Spring,
       Texas, aa to the sanity of a prisoner        charged with a
       felony IA Gaines County, TBLaE, *8A         auoh 0phi0n   tUId
       examination is requested      prior to any eotitmtmt     oi
       tt.tesubject in question     to suah hospital;    and, lr suoh
       exasliAatioA is authorized     under the law, doeo the
       superintendent    eAd/Or tittarr 0r said hospital hare
authority   to charge a r88 of ~100.00          for such
6XCXinZitiOrl, Cr .5IIyret3 WhRt5QeVer?

      "'lke feats eglVirig
                         rise tc Ihie          Queotioc    are
briefly as follms:

       "&ne %lph     Pratker   was   appreharded    by the   Lher-
iii’8 r.hpirtL20nt0r Ga:nea county, ‘I’axue, artar OW-
mlttlnp a i?mder In said county end being charged by
oom.glalnt with trio 0rrsnse or murder wit:: aalice.
 After iiin arrest hod takon place, tha Lhorlfr felt
 and I slso felt, as County Attome:;,              tkt   t&e aceusad
was, and is, unquestionably           insane and incapable of
 dit3tiIi@i8hiAg right :roEl wrong.            b.8 th%lWpoA    hed
 the  accused axamlnsd     tiy the County Lealth Grrloer, who
                           *,
 at&tea that in hla ~P~AIOA the 1~~1 was insan@; The
 County Bealt.2 Orrioer 8ugga8tod that the opinlor 0r
an UXpOrt ShGU;ld b6 GbtaiAed,          fn Vi6w of the rerioar-
A886 Or t&8 CriBI With WhiCh the 8OOCssd OtaAd6
ohsrgeti . To that and, 1 lrstruotad             him to ta&phone
 the i%apsrintendoAt of the Stata         ~ospltal      at Big Sprilrg
an6 mQUe8t     BA eXaFeifiatfOt     fIW   suoh hospital,       of the
loouiw3, with the W%rat~nUln&              that the authorltlas
or      artlals   83 of Vernon's Annotated Penal Code prod8war

           "The word *acauseti*    Is intended to reier
     to any ~wrson.who, in (L1wgaS mnnnwc, 16 hwld to
     amwwr for an 0rftbtiww.     at any rt*gw of the pro-
     oweding, or agclnst     whom complaint  in a lawful
     mwmr    is nmdw char@lnC( 8n offen88,  lnoludlng  all
     p~oeodings   iron; the or5er for arrwst to tbo   final
     sxeautlon of the law. The word *befwndont'i6 ueed
     in thw 6-0   8wnsw."

      iIt 14 atatwd   In TWX68   Jurlrpru~enaw,   t'olumo 18, pegw   388,
that t

            "Thw m6klng of a Oom#.alnt and the filing of
     tbo   UBU  in the County  Court in aa8w of ofienoo
     is 6 ml6demsanor,or wltb a mo618trote of the oounty,
     lf tha offen?w ir a felony, 18 the commwneemwnto? a
     erimlnol   eotlon or proreontlon;and thw proawlding
     i8 hwld to be mndiag irea that t&e.       The filtng or
     prorontmwnt   of on lntorlatlon,  or the flnillng of wn
     lntiotment,18 not neoeoury to thw oumawnwemwntof the
     pro8woutionor aotlon.
          "In 8 pur8ly arlminal pM8ecution, tha oaew 18
     pen8lng,SQ long as the quortion  ot the guilt or
     innooenoe of the rocturrdrosmiar  undetermined,. . ."
      Art1618 8561a, Vernon16    4motatwU    Civil Bktutae,    net8
forth the mnnwr    ol' appr8hension.   arrortr sad trial    of persenr
who are wllwagw5 to bw of unoound miod csd'not ohargwd with a
rrimlnml offwnee.

      Wwr   the fsotn et6teQ    in your lwttwr, on0 Ralph Prather
18 orhargwdby oomplalnt with the ofrensw of muHer with nallcw.
A6 thw above nwntioned   person   18 charged with a orimlnal cffenrw,
it is apparent that a judiolal proaemll~      16 not 8utlioriseU
er ammat   bw had undwr k-title SLIOla, Vwrmn's kni:&ated     Civil
Ststtitw8, to determine  whwtbar or not the eowuawd in of un-
6Ound mind.

       Xberw a pwreon is ahmgwd     with a oriminol ofions@,    insanity
m6y bw interposwd al) e clwP4~nsw an5 tha dofandwnt    tried on tbiat
laeuw alonw.      irhan insanity 16 intarpossd  a8 a defenrw, tb8
  roawdure to be followw5 1s that 8et out by Artlolw       OS@,
e wr:lon'w
     i      i.nnoteted :ode of CrlrPin6Z Proew4urw*
      wtlols        1036,    Lode      of Crfminal              Praaedure      provide8      OCCI-
pwnsotion     for   wit3xwmew in fdony                    aowee in attwndanoe              upon
thw i;ietrlot Court -6    grsnd jury in aountiw8 othwr                                   then that
02 thlr   rwaidenaw.    fltneatawsfor 8ttwndanoe upon the Nstrlat
court8  an5 p,rana juries ulth:n thw aountJ of their rerldenaw
lr w no t a o ffip 3nsa twD.

      iie Guotw fixair.
                      Bu.              JUT.,        vol. lo, pg0            453,       66 r0ihm:

           “An wxpwrt nay be rwqulro4  to testify 6.
      to the fade wlthlr his kmnvled,go without any
      wmpenSa8iOn cthsrthwa    that r608ir8d by aa
      ordinery      wltnesr for lttwabaoae on aourt, notalth-
      ~tonbily      much knOwl8dg8 s6Jrhave beea 'eaqufred thra4&
      8tudy uid proatio~; Be my not, ha8ver, bo r@guird
      to 8ng 0 inl  xperlrsnt8 or lnwur wxputser in orQ8r
      to quo1"fi
               fy hlm8wli totw8tlty la 6 portioulor 068*.
      TbU8,  wher8 6 media018xpex-ther mob 6 port 1cort8m
      wxominatlon he may be oonrpe~ld to 4180108e the
      TO8Ult8 Of that OX8mi~6tlOZI WitbOUt 8Xtr8 eomJMM6-
      tlon, but, hw 6my not be ooagelled ta make rush *t&8-
      tlon without          bwia(r paid         ior      it.

             *Ii the        8wnlcwr required            of the expert ore rush
      that he lpagnot be aompellsd                    ta r8nder it  under the
      brdiouy       proawor       cf the        court, or ognom8nt    br the
      Ona 808kiJMJthw 68rVi08 %fiOOm M8tw thw expert fer
      it lb valid; but the ccmpenut r on of the u98rt may
      not bw m&w to depend upon the eontlnpmay of thw
      8UOUW88fUl       OUtOCSa         Of     th8     liti&wtiOZl.”

      *w   ;;uotw   rmffi    A.   1.    k.’     vol.      16,     QOgW8     468-s-4,      &Vii iOllOWBt


               The    rule Is that 6 so4allwd export       wltnerr
      1s not entitled to extra oomp6nntSon            for any
      teithony        ,:*hiahhw nay be rsqulrwd    to (Jlrw andwr
      en ordinary subpowno of the aourt. . . . A phy-
      6ial.m aalled to attend aourt 88 6 witner8            aamot
      bsrqfo       for extra aompwnsatlon     for the aerrlow of
      attendirig ccurt 68 6 rltncss.          futl bw cannot rake
      ahargee for wx6minatione         ana  ooneult6tlona   prwpero-
      tory to trial, dwpwn4wnt        upon thw aontinfywncy of
      b+iw      rwquirwd to tw8tify in (I inw 8ult.        The aourt
      says thet p16intiiY16        duty 08 a aitlten oom~wl him
         to app8ar aa a witness and eive te8tlmonJ, vithout
         any other pay than fees allowed by leiw, aua ho
         should not I;e permitted to svada that duty by the
         palpable exouuo of contract ror e contingent  fee.
         (Burnet v. iCrbonwin, 115 S. F.. 488.)

               "In general, If the eerrloe required of the
         expert la such that he 8aMot    be compellad to render
         it undar the ordinary prooer8 or the oourt, an agree-
         m6nt by the one seeking the BBIPV~OB, to eonpeneete
         the expert for It, iu ralltLn

      In the oaae of Phlller v. Waukssha County, 180.X. 1;'.
889, (Wie. @sue) whleh wae an aotlon by a physlolan                 againat
the oounty for remloer       pertorsmd    as an rrpert in a erlmlnal
oaae, there la a dlotUm to the effeot that, it a person 40-
8ir.8 that any witas        equip hlmaelf wlth knowledge           by recroarah
or lnapeotion,    he may employ hi&to        do so but uueh eq)loym8at
$;;lb13XtlWlled        by the Ordinal’y    TUh8     oi  OontZaOt      OX$rOra@8
                In People8,   OX Cd,    *ipp    78.    c8=8      hUntY,       50
1. r. sup.‘l6,    whloh ia~O1var    tha validity of a oontraot b? 8
alstrlot attorney     employing an expert      for a mrdsr        trial,      the
00-t   8ay@ that it    18 a Well   kMlW5 ii?iOt that      UpUt     ritllO88@8
are usually paid ertra oomperumtion          for their     clenioer when
oalled in laRny QP8e8, uid the QUe8tion as to the amount ther
8hall reoelve is u8~al3.y regu.lato6 by eontraot.              In People,
ex ref. Eemilton vs. Jeffernoa       County, 54 8. W. Sup. OBll, whioh
~a8 an notion    for sorrlae8 rendueb        by an expert In a orlmlnal
oa8e, it appear8 that the etatute provided for paynnnt of em-
pensem lnaurred by the dfatriot attorney,            aed, the oontract
harlng been made by hla, th6 court sald It Wa8 cbqmtent                     for
bhe attorney to blnd the oounty for 8~ob 8erddeS.

       The Code of Criminal ProoeduFe       (Art. 1079) provides that
the aorb   aooruing  from the attendanee      of WitIle88.8    in
criminal oaae8 shall be taxed l@alnat the defendant              41 he i8
005tiQt6d,    and &W~TfaiOn     i8 ilade fOT the ppJl6      Of   WitIN
te.8   by the Stete in feloa~r oases by Art1018 1095, Code Of
crlmlnal Procedure,      8upra.

      In this etate the right of witnsasee to reoeire oompen-
8atiOn  for their attendanoe is StatUtorp, 1358 they are
entitled to such fees only a8 the statutes premribe.

         Artiole   2359, Vernon~e   &motet&d   Code   of CriJdnel    PrOcedUre,
provide8    a
Bon.   ~illli8m A.   Grlffis,    Jr.,'page    6



              *Upon eurnlnstion  of one aooused of a
       capital OffOR86, no saglstrate    other than a julge
       of the Court of Criminal Appeals, district     court
       or aounty oourt, shall have power to Ai8charge      the
       defendant.    "cy rraglatrato may admit to ball,
       exoept In capital oase8 where the proof     ia lvlAeut.*

       It 16 6tated In your letter that the aoou8eA la oharged
by oomplalnt     with the offense 0r murAer.            The eqme Is a
oapital offenee, and the Court of Crlmlnal Appeal8 held in the
O&80, Lx part0 &iynn,       88 6. K. (6a) My,         that vdtm-0 the lOOu80$
Is charged with a capital offehle,           the exadnlng       mgirrtrate         18
without authority      to discharge     the accuseA.        You have not rtated
whether or not the xaglatrate          before whom the oomplalnt Wa8
filed lo a just108 of the pesrce. IioweVeT,              irithe absonoe
of a 8tntOUMt       to the contrary,     ior the purpose of thlr eplhlon,
weaamnm       that this complaint waa filed with a jurtiae of tha
peaoe sitting as a 'iuagi8trate. Theraters,              the aragl8trete OM
not Alroharge the aOOU8ed.          In order to deteraine the 8hnity
of the aocuaed, we think the oely procedure                Is to 1nAiOt hlr
ohargiug the offense of murder.            Mter     the lndiotsent      ha8 beon
returneA, and where +manlty 15 interpoeed                a8 a defen88,.th*
defendant or aooused may be tried on that issue alone                    in    the
I)ietrict Court before      the main oharge.         If the Jury find8 the
AefenAaht     158ahe, or to have besn ln8ane at the time the not
18 alle(ged to have been oommltted,          they 8hall eo rtate in thdr
rerdiot, or IS the Jury find8 that the defendaat wa8 inrum at
the tlm      the aot is allsgea      to have been oommltted        but *ano at
the trial, he &all       be irumebiately AlschargeA.           If the jury
flnde that the defendant        was insane at the tia*r the eat is
alleged to have been oomaltted          MA   lnrrane at the time of the
trial, or sahe at the tlm         the aot is al.legeA to have bea
oonmltted and insam        at the time or the trial, the aourt 8hnLl
thereupon make and have antored on the minute8 of the oourt ah
order ooaunlttlug the defendant         to the cu8todr of thr sheriff,
to be kept subJect to the further order of the county                    JuAge of
the oounty, anA the prooeedings          shall forthwith be oertifled
to the county judge who shall at onoe take the aeoas8ary steps
to have the defendant       oommitted    to and conrined in the State
I!oepltal    for the insane until he bsocmss 8a13e4 3n the other
hand, when the defense on the trial of the min                 charge 18 the
limanlty of the defendant        the jury shall be lnatruoted,              if    thq
aoquit    him on that   ground,    to atate    that    raot with their verdict,
auA lf they further find the defendant              to have bean Insan
at the time the act 16 alleged to have been oommlttaA,                     but    8~
at the time or the trial; iie'shalf,be lraweAlately dleohargeb.
    son.   riilliam   i..   Grlffis,   Jr., page   7
1


    rowever, if the jury f’lnddathat the dofender& wae insano at
    the tim   the act ia alleged to hare been oommittsd        and insane
    pt the time of trial, or IMe at the time the eot is alleged
    $0 have bean. omtitted     end Insane at the time of the trial, the
    oourt eball themupon     make end have entered on the Inlnuter of
    the oourt 6n order oolillPitt.fag the $etendant   to the oustody
    of the sheriff, to be kept aubjeat to further orber of the
    oounty judge of the county, and the promodings         @hall forth-
    with be oertilied    to the oounty judge nho ahall at moo       tekr
    the neoessery   step6 to hare the dofondant     oommltted ,to and
    oodined   in a Gate    iioepital for the insane until he beeomee
    sane. (ht.    932a, 7. A. 0, C. P.)

          In view of the fore&oing  authorltiea,    you are rmpeotfull~
    adviSed that It is the opinion of this Departnent       thrt the oountr
    attorney or 8heriSf of Gainee County doe8 not have the legal
    authority  to demand and reoelve an e-nation         end opinion
    of the medical stair OS the Stats Hospital at Big Spring,
    Texas, as to the sanity of the prl8oner ohareed with a felony
    in Geinea County, Taxes.    It fS our further opfnion that the
    party ohargsd with a arimlnal oifenm      oannot now be ttlai In
    the oounty oourt to determine whether or not he i8 of tqmund
    mind under Article bBdla, Vernon’n    Annotated    Civil Statutes.
    It is olear under the above rmntloned     authorities   that the
    ph eioian would not be authorized    by &r to char&e end reoeiro
    a i 100 fee in the event he ir eel&ad upon to tertfiy upon the
    trial of the eooueed.   AD etated ebove, ia thSr State the
    right of witneesee  to receive compensation     ror their attendance
    la statutory,  end they are entitled to SW&      faoe only am tha
    atatutea preroribs.

         Trusting       that   the f’ore$olng   rully   enawere    /cur   inquiry,
    we are

                                                   Yourr   very   truly